DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.

Amendments
This action is in response to amendments filed on 26 April 2022. As per applicant’s request, claims 1, 6, 8, 13, 15, 20 have been amended. Claims 1-4, 6, 8-11, 13, 15-18, 20 are pending in the application.

Response to Arguments
The claim objections have been withdrawn.

The 35 U.S.C. 112(b) rejections have been withdrawn.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given by David A. Tucker, Reg. No. 71,398 in response to interview of 12 August 2022.
The claims have been amended as follows:
1. (Currently Amended) A computer-implemented method for creating an auto-scaled predictive analytics model comprising: 
determining, via a processor, whether a queue size of a service master queue is greater than zero; 
responsive to determining that the queue size is greater than zero, fetching, via the processor, a count of requests in a plurality of requests in the service master queue, and a type for each of the requests; 
deriving via the processor, a respective value for time required for each of the requests; 
retrieving, via the processor, a number of available processing nodes based on the value for time required for each of the requests; 
auto-scaling, via the processor, a processing node number using backpropagation machine learning and responsive to determining that a total execution time for all of the requests in the plurality of requests in the service master queue exceeds a predetermined time value; and 
outputting, via the processor, an auto-scaled predictive analytics model based on the processing node number and queue size, 
wherein auto-scaling the processing node number using backpropagation machine learning and responsive to determining that a total execution time for all of the requests in the plurality of requests in the service master queue exceeds a predetermined time value comprises: 
retrieving the predetermined time value stored in an operatively connected computer memory; 
retrieving, from the master queue, respective execution times for each request of the plurality of requests in the service master queue to obtain a plurality of execution times associated with each of the requests; 
summing the plurality of execution times associated with each of the requests; 
evaluating, via the processor, whether a sum of the plurality of execution times exceeds the predetermined time value; and 
auto-scaling the processing node number responsive to determining that a total execution time for all of the requests in the plurality of requests exceeds a predetermined time value, and 
wherein a value for a number of processing nodes having capacity to complete all of the requests in the plurality of requests in the service master queue is automatically adjusted to satisfy a predetermined over-capacity value such that the value of the number of processing nodes exceeds a sum of the plurality of execution times by no more than 3%.

8. (Currently Amended) A system for creating an auto-scaled predictive analytics model comprising: 
a processor configured to: 
determine whether a queue size of a service master queue is greater than zero; 
responsive to determining that the queue size is greater than zero, fetch a count of requests in a plurality of requests in the service master queue, and a type for each of the requests; 
derive a respective value for time required for each of the requests; 
retrieve a number of available processing nodes based on the value for time required for each of the requests; 
auto-scale a processing node number using backpropagation machine learning and responsive to determining that a total execution time for all of the requests in the plurality of requests in the service master queue exceeds a predetermined time value; and 
output an auto-scaled predictive analytics model based on the processing node number and queue size, 
wherein auto-scaling the processing node number using backpropagation machine learning and responsive to determining that a total execution time for all of the requests in the plurality of requests in the service master queue exceeds a predetermined time value comprises: 
retrieving the predetermined time value stored in an operatively connected computer memory; 
retrieving, from the master queue, respective execution times for each request of the plurality of requests in the service master queue to obtain a plurality of execution times associated with each of the requests; 
summing the plurality of execution times associated with each of the requests; 
evaluating whether a sum of the plurality of execution times exceeds the predetermined time value; and 
auto-scaling the processing node number responsive to determining that a total execution time for all of the requests in the plurality of requests exceeds a predetermined time value, and 
wherein a value for a number of processing nodes having capacity to complete all of the requests in the plurality of requests in the service master queue is automatically adjusted to satisfy a predetermined over-capacity value such that the value of the number of processing nodes exceeds a sum of the plurality of execution times by no more than 3%.

15. (Currently Amended) A computer program product for creating an auto-scaled predictive analytics model, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: 
determining whether a queue size of a service master queue is greater than zero; 
responsive to determining that the queue size is greater than zero, fetching a count of requests in a plurality of requests in the service master queue, and a type for each of the requests; 
deriving a respective value for time required for each of the requests; 
retrieving a number of available processing nodes based on the time required for each of the requests; 
auto-scaling a processing node number using backpropagation machine learning and responsive to determining that a total execution time for all of the requests in the plurality of requests in the service master queue exceeds a predetermined time value; and 
outputting an auto-scaled predictive analytics model based on the processing node number and queue size, 
wherein auto-scaling the processing node number using backpropagation machine learning and responsive to determining that a total execution time for all of the requests in the plurality of requests in the service master queue exceeds a predetermined time value comprises: 
retrieving the predetermined time value stored in an operatively connected computer memory; 
retrieving, from the master queue, respective execution times for each request of the plurality of requests in the service master queue to obtain a plurality of execution times associated with each of the requests; 
summing the plurality of execution times associated with each of the requests; 
evaluating whether a sum of the plurality of execution times exceeds the predetermined time value; and 
auto-scaling the processing node number responsive to determining that a total execution time for all of the requests in the plurality of requests exceeds a predetermined time value, and 
wherein a value for a number of processing nodes having capacity to complete all of the requests in the plurality of requests in the service master queue is automatically adjusted to satisfy a predetermined over-capacity value such that the value of the number of processing nodes exceeds a sum of the plurality of execution times by no more than 3%.

Allowable Subject Matter
Claims 1-4, 6, 8-11, 13, 15-18, 20 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1, 8, 15 and further search, claims 1, 8, 15 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claims 1, 8, 15:
…
wherein a value for a number of processing nodes having capacity to complete all of the requests in the plurality of requests in the service master queue is automatically adjusted to satisfy a predetermined over-capacity value such that the value of the number of processing nodes exceeds a sum of the plurality of execution times by no more than 3%.

Regarding the cited limitations of claims 1, 8, 15 which do not appear to be taught by the prior art: Spinner et al. teaches autoscaling the number of processors. Griffin teaches determining processing queue size. Sigal teaches autoscaling the number of processors using backpropagation machine learning. Thorpe teaches autoscaling using thresholds.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise automatically adjusting the value for the processing nodes such that the value exceeds the execution time of the queued tasks by no more than 3%.
Therefore, the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 8, 15.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1, 8, 15 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of unpublished applications may be obtained from the Private Patent Application Information Retrieval (Private PAIR) system. Information regarding the status of published applications may be obtained from the Patent Center. For more information about the PAIR system, see http://pair-direct.uspto.gov. To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or Canada) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125